internal_revenue_service department of the treasury sin ad aspinaton oc no third party contacts contact person telephone number in reference to 9p -e bo t date nov legend p i l l k i t t n i o b i o i e i a p l u z i l u n i t t k k dear sir or madam this refers to your rulings request under sec_507 b of the internal_revenue_code the code x is exempt under section solic of the code and a private_operating_foundation within the meaning of sec_4942 x was formed to conduct scientific research in the ae page public interest specifically on research regarding restless legs syndrome rls that are associated with rls including parkinson's and x’s primary source of support is from rls alzheimer’s diseases sufferers and their families who choose to sponsor research into rls and other neurological diseases and disorders x's officers and directors are a b and c all serve without compensation except for a who is employed by x to conduct substantial research activities and is paid an annual salary of z dollars y is exempt under section s01fc of the code and a private_operating_foundation within the meaning classified as of sec_4942 j conducting scientific research in the public interest specifically on diseases of the brain including manic depressive illness rls and obsessive-compulsive disorders y was formed for the purpose of y's officers and directors are d e and f who all serve without compensation z a new corporation which is exempt under section of the code and a private_operating_foundation within i sec_501 the meaning of sec_4942 purpose primary source of support and individuals as officers and directors 2z and x have the same of october x has assets consisting of funds and assets in m bank m account valued as assets and other assets in the aggregate value of y dollars has no outstanding expenditure_responsibility grants under sec_4945 of the code and does not plan to make any future expenditure_responsibility grants terminate its private_foundation_status under sec_507 a of the code on or before the effective date of the proposed transfer xk does not intend to elect to x dollars the at xx x was originally funded by and thereafter d made a substantial contribution overall long term charitable goals x’s board_of directors has agreed upon a plan_of_reorganization for the purpose of dividing x’s assets and transferring them to and z in pursuit of their independent charitable interests and objectives because of differences in their x proposes to transfer the m assets less the reasonable and necessary legal accounting and other expenses_incurred in connection with this ruling_request and in effectuating the proposed transfer to and all of its remaining assets to z page o o t8ooesogg after the transfer x will have no assets and will continue to exist for a short_period of time dissolve and provide voluntary notice to the internal_revenue_service the service of its intention to terminate its private_foundation_status under sec_507 of the code after the proposed transfer of assets x same individuals who currently direct them employed by z to conduct substantial research activities and will be paid with the same amount of annual salary he receives from x y and z will be directed by the thereafter x expects to also a will be sec_507 of the code provides that except as provided in sec_507 the status of an organization as a private_foundation shall be terminated if the organization notifies the secretary in the manner prescribed in the income_tax regulations of its intent to accomplish such termination and the organization either pays the tax imposed by sec_507 any portion not abated under sec_507 or the tax is abated under sec_507 or sec_507 of the code provides that in the case of transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization a sec_507 of the code imposes a tax on each organization which terminates its private_foundation_status under sec_507 sec_1_507-1 b of the income_tax regulations the regulations provides that if all or part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 b of the code such transferor foundation will not have terminated its private_foundation_status under sec_507 a private_foundation transfers sec_1_507-1 of the regulations provides that a and the foundation managers are required to file for the taxable_year in which such transfer occurs private_foundation which transfers all of its net assets is required to file the annual information_return required by sec_6033 the annual report of however neither such foundation nor its foundation managers will be required to file such returns for any taxable_year following the taxable_year in which the last of any such transfers occurred if at no time during the subsequent taxable years in question the foundation has either legal or equitable_title to any assets or engages in any activity a private_foundation required by section page 19990508q sec_1_507-3 of the regulations provides that in a significant disposition of assets to one or more the case of private_foundations within the meaning of paragraph c section the transferee organization shall not be treated as a newly created organization this paragraph applies shall be treated as possessing those attributes and characteristics of the transferor organization which are described in subparagraphs paragraph a transferee organization to which of this of this and sec_1_507-3 i of the regulations provides that a transferee organization to which this paragraph applies shall succeed to the aggregate tax_benefit of the transferor organization sec_1_507-3 of the regulations provides that if a private_foundation incurs liability for one or more of the taxes imposed under chapter prior to described in sec_507 foundations in any case where transferee_liability applies each transferee foundation shall be treated as receiving the transferred assets subject_to such liability to the extent that the transferor foundation does not satisfy such liability a result of making a transfer of assets or any penalty resulting therefrom to one or more private or as sec_1_507-3 ii of the regulations provides that the provisions enumerated in subparagraphs a through g paragraph apply to a transferee foundation to the same extent and in the same manner as they would have applied to the transferor foundation had the transfer described in sec_507 not been effected of sec_1_507-3 of the regulations provides in part that a transfer of assets is described in sec_507 is made by a private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization reorganization include any partial_liquidation or any other significant disposition of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income the terms other adjustment organization or if it sec_1_507-3 of the regulations provides in part that the term significant disposition of assets to one or more private_foundations includes any disposition for the taxable_year of or more of the fair_market_value of the net assets of the foundation at the beginning of the taxable_year page f mn we c369 sec_1_507-3 of the regulations provides that unless a private_foundation voluntarily gives notice pursuant to sec_507 a transfer of assets described in sec_507 will not constitute a termination cf the transferor’s private_foundation_status under sec_507 nevertheless satisfy the requirements of any pertinert provisions of chapter such transfer must sec_1_507-4 of the regulations provides that private_foundations which make transfers described in sec_507 b are not subject_to the tax imposed under sec_507 with respect to such transfers unless the provisions of sec_507 a become applicable sec_4940 of the code imposes on a private_foundation with respect to the carrying on of its activities a tax equal to of its net_investment_income for the taxable_year sec_4941 of the code provides for the imposition of a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_53_4946-1 of the foundation and similar excise_tax regulations also the regulations provides that purposes of sec_4941 only the term disqualified_person shall not include any organization which is described in sec_501 a other than an organization described in section for sec_4942 of the code provides in part for the imposition of foundation a tax on the undistributed_income of a private sec_4942 of the code provides in part that the term undistributed_income means with respect to any private_foundation for any taxable_year distributable_amount for such taxable_year exceeds the qualifying distributions made before such time out of such distributable_amount the amount by which the sec_1_507-3 of the regulations provides that of this paragraph a except as provided in subparagraph private_foundation is required to meet the distribution_requirements of sec_4942 for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation such transfer shall itself be counted toward satisfaction of such requirements to the extent the amount transferred meets the requirements of sec_4942 page sec_1_507-3 i of the regulations provides that if a private_foundation transfers all of its net assets to one or more private_foundations which are effectively controlled directly or indirectly by the same person or persons which effectively controlled the transferor private_foundation for purposes of chapter sec_4940 et seq subchapter_f of chapter such a transferee private_foundation shall be treated as were the transferor appropriate such a transferee private_foundation shall be treated as fair_market_value of the assets less encumbrances transferred to such transferee bears to the fair_market_value of the assets less encumbrances of the transferor immediately before the transfer it were the transferor in the proportion which the of the code sec_507 through however where proportionality is and part ii of it if if sec_1_482-1a of the regulations provides that the term controlled includes any kind of control direct or indirect whether legally enforceable and however exercisable or exercised it not its form or the mode of its exercise is the reality of the control which is decisive sec_4944 of the code provides generally for the imposition of manager if investments are made in such a manner as the carrying out of the foundation’s exempt purposes a tax on a private_foundation and a foundation to jeopardize sec_4945 of the code imposes a tax on each taxable_expenditure as defined in sec_4945 of the private_foundation sec_4945 d of the code provides that the term taxable_expenditure means an amount_paid or incurred by a private_foundation as a grant to an organization unless the private_foundation exercises expenditure_responsibility with respect to such grants in accordance with sec_4945 of the code sec_53_4945-5 of the regulations provides that for rules relating to the extent to which the expenditure_responsibility_rules contained in sec_4945 this section apply to transfers of assets described in sec_507 a see sec_1_507-3 a ii and and h and _ sec_1_507-3 of the regulations provides that except as provided in sec_1_507-3 where the transferor has disposed of all of its assets during any period in which the transferor has no assets sec_4945 shall not and h ie page apply to the transferee or the transferor with respect to any expenditure_responsibility grants made by the transferor sec_53_4945-6 of the regulations provides that if a private_foundation makes a transfer of assets pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization to any person the transferred assets will not be considered used exclusively for purposes described in sec_170 b unless the assets are transferred to a fund or organization described in sec_501 the proposed transaction involves a significant disposition of the code and not subject_to tax under consistent with the provisions of section accordingly the proposed transfers are described and the regulations promulgated thereunder and z of assets within the meaning of sec_1_507-3 cf the regulations in sec_507 sec_507 b will not be treated as newly created organizations z will be deemed to possess certain attributes and characteristics of x including being entitled to a pro-rata portion of x’s aggregate tax_benefit not exceeding the fair_market_value of the transferred assets at the time of the proposed transfer qualify for exemption under sec_501 transfer of x’s assets to each will constitute a distribution for a charitable purpose and will be not be treated as self-dealing jeopardizing investments or taxable_expenditures within the meaning of sec_4941 in addition and as long as y and z will each and of the code also y and the based upon these facts and representations and as you have requested we rule as follows that the proposed transfer of all of x's assets to the and z will constitute a transfer as described in sec_507 of the code that as a transfer described in sec_507 b of the code the proposed transfer of assets will neither result in the termination of x's private_foundation_status within the meaning of sec_507 of the code nor subject k to the tax imposed by sec_507 that and z will be transferee foundations as described in sec_507 be treated as newly created organizations and therefore will not that y and z will succeed to the aggregate tax page benefit of x in the proportion that the fair_market_value of the assets less encumbrances transferred to y and z market_value of x‘s assets less encumbrances immediately before the proposed transfer in the proposed transfer bears to the fair that the proposed transfer of assets will not constitute either a willful and flagrant act or failure to act acts tax under chapter a series of willful repeated or failures to act giving rise to liability for of the code or one of that the proposed transfer of assets will not result in any liability for tax under sec_4940 of the code concerning the tax on investment_income since the transfer will not constitute a sale_or_other_disposition of property or other realizable event within the meaning of sec_4940 that the proposed transfer of assets will not constitute an act of self-dealing within the meaning of sec_4941 of the code by x y or z or any of their foundation managers within the meaning of sec_4946 b that the proposed transfer of assets will qualify as a distribution for x under sec_4942 of the code that the reasonable and necessary legal accounting and other expenses_incurred in connection with this ruling_request and in effecting the proposed transfer will constitute qualifying distributions under sec_4942 of the code and will not constitute taxable_expenditures under sec_4945 that under sec_4944 of the code x's transfer of assets to and z will not constitute a jeopardy investment that the proposed transfer of assets will not constitute a taxable_expenditure under sec_4945 of the code as long as x disposes of all of its assets to y and z that x will not be required to exercise expenditure_responsibility under sec_4945 or of the code with respect to the assets transferred to and z h that after the proposed transfer of all of x’s page assets x will not be required to comply with the record-keeping requirements of sec_4942 the code during any period in which it has no assets g b of that the proposed transfer of assets will not adversely affect the tax-exempt status under sec_501 will retain their classifications as sec_509 private_foundations and sec_4942 private operating_foundations or z and that x of the code of x and z that x will not be required to file the annual information_return required by sec_6033 of the code for any taxable_year following the taxable_year in which the proposed transfer occurs if during that subsequent taxable_year x has neither legal nor equitable_title to any assets and engages in no activity and that upon x's liquidation dissolution or termination it will be required to file a return required by sec_6043 b that should x properly notify the service at least one day after all of the assets of x are transferred to y and z then such notice will be effective to terminate the private_foundation_status of x under sec_507 of the code and that should the value of the assets of x equal zero at such time as x terminates its private_foundation_status by properly notifying the service then x will not be liable for any termination_tax under sec_507 of the code we are informing your key district of this ruling please keep a copy of it in your permanent records this ruling does not express or imply any opinion as to the federal tax consequences of this transaction under any other provisions of the code the organization that requested it code provides that it may not be used or cited as precedent also this ruling is directed only to of the sec_6110 sincerely ewer vi edward k karcher chief exempt_organizations am technical branch
